 Case: 5:21-cv-00069-JRA Doc #: 3 Filed: 06/09/21 1 of 3. PageID #: 16




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


TIMOTHY LAHEY, et al.,                        )       CASE NO. 5:21 CV 69
                                              )
               Plaintiffs,                    )       JUDGE JOHN R. ADAMS
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
BARACK H. OBAMA,                              )       AND ORDER
                                              )
               Defendant.                     )


       This action was filed by pro se Plaintiffs Timothy Lahey and Mary Lahey against former

United States President Barack H, Obama. The Complaint has no factual allegations. It lists

causes of action as “civil rights and criminal violations, bias, rape 1981, Article II United States

Violation, Article II United States violation.” (Doc. No. 1 at 1). The attachments to the

Complaint do not shed any additional light on the nature of the Complaint and are

incomprehensible. There is no indication of any relief sought against the Defendant.

       Plaintiff Timothy Lahey filed an Application to Proceed In Forma Pauperis. That

Application is granted.

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the district court is

required to dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a

claim upon which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v.
 Case: 5:21-cv-00069-JRA Doc #: 3 Filed: 06/09/21 2 of 3. PageID #: 17




Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v.

City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or

fact when it is premised on an indisputably meritless legal theory or when the factual contentions

are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to state a claim upon

which relief may be granted when it lacks “plausibility in the complaint.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 564 (2007).

       A pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual

allegations in the pleading must be sufficient to raise the right to relief above the speculative

level on the assumption that all the allegations in the complaint are true. Twombly, 550 U.S. at

555. The Plaintiff is not required to include detailed factual allegations, but must provide more

than “an unadorned, the defendant unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678.

A pleading that offers legal conclusions or a simple recitation of the elements of a cause of

action will not meet this pleading standard. Id. In reviewing a Complaint, the Court must

construe the pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds,

Inc., 151 F.3d 559, 561 (6th Cir. 1998).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.1991), the Court is not required to conjure

up unpled allegations. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir.

2008). The Complaint must give the Defendant fair notice of what the Plaintiffs’ claims are and

the grounds upon which they rest. Plaintiffs do not include any factual allegations, do not assert

                                                 -2-
 Case: 5:21-cv-00069-JRA Doc #: 3 Filed: 06/09/21 3 of 3. PageID #: 18




a discernable legal claim, and fail to state a cause of action within the jurisdiction of this Court.

The Complaint does not satisfy the minimum pleading requirements of Federal Civil Procedure

Rule 8.

   IV.         Conclusion

          Accordingly, Plaintiffs’ Application to Proceed In Forma Pauperis is granted, and this

action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.1

          IT IS SO ORDERED.



                                                 /s/ John R. Adams
                                                JOHN R. ADAMS
                                                UNITED STATES DISTRICT JUDGE




          28 U.S.C. § 1915(a)(3) provides:

                 An appeal may not be taken in forma pauperis if the trial court certifies that it is
                 not taken in good faith.

                                                  -3-
